DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and species II-VIII, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathbun (US 20130268004 A1).
Regarding claim 1 (first interpretation), Rathbun teaches a rod system (see Fig. 2, noting that this embodiment has substantially all the features of the first embodiment shown in Fig. 1, see Para. [0050]), in particular, for the spine, comprising: 
a first rod (12, see Fig. 6); 
a second rod (12); and 
a connector (10) for connecting the first rod (12) and the second rod (12) to one another, the connector comprising: 
a main body (consisting of 14, both bodies 16, and 60) defining a first rod seat (26) that extends along a first longitudinal axis and that is configured to hold a portion of the first rod in a fixed manner, and a second rod (26) seat that extends along a second longitudinal axis and that is configured to accommodate a portion of the second rod (see Para. [0028]); and 
a fixation member (18) and a different closure member (18) that are interchangeably mountable to the main body (consisting of 14, both bodies 16, and 60); 
wherein when the fixation member is mounted to the main body (see Fig. 6), the fixation member (see labelled diagram of Fig. 2 below) is engageable with the portion of the second rod to hold the second rod in a fixed manner relative to the main body (note that both the fixation member and closure member both engage both rods, because as they tighten and loosen they will apply pressure to the rods); and 
wherein when the closure member (see labelled diagram of Fig. 2 below) is mounted to the main body (see Fig. 2), the closure member is configured to hold the second rod to the main body in a slidable manner (note that when the closure member is not fully tightened, the rod is slidable).  

    PNG
    media_image1.png
    523
    765
    media_image1.png
    Greyscale

Regarding claim 2, Rathbun teaches the rod system of claim 1, wherein the fixation member (18) is further mountable to the main body to engage the portion of the first rod to hold the first rod in the fixed manner relative to the main body (note that both the fixation member and closure member both engage both rods, because as they tighten and loosen they will apply pressure to the rods).  
Regarding claim 3, Rathbun teaches the rod system of claim 1, wherein the main body defines an orifice (bore of piece 60) configured to interchangeably receive the fixation member or the closure member to engage the second rod (note that since the two members are identical, either screw 18 could be received by either orifice 60).  
Regarding claim 4, Rathbun teaches the rod system of claim 3, wherein the orifice (60) defines a threaded bore (see Fig. 3) positioned laterally to one side of the second rod seat (see that there is a fixation member disposed on both sides of the implant as shown in Fig. 2), the fixation member comprises a screw (18) with a head (64) configured to engage the second rod (note that the head will indirectly engage the second rod as the screw tightens, causing a tightening around the rod), and the closure member comprises a screw (18) with a head (64) that is prevented from engaging the second rod (note that when the closure member is not tightened, it will not be engaging either of the rods 12).  
Regarding claim 5, Rathbun teaches the rod system of claim 3, wherein the orifice (60) is sized to substantially fully receive either the fixation member (18) or the closure member (18) in an axial direction (see Para. [0043]).  
Regarding claim 7, Rathbun teaches the rod system of claim 1, wherein the longitudinal axes of the first rod seat (26) and the second rod seat (26) are substantially parallel (see Fig. 2 and Para. [0036]).  
Regarding claim 8, Rathbun teaches the rod system of claim 1, wherein at least one of the first rod seat or the second rod seat is substantially closed around the respective longitudinal axis (see Fig. 2, noting that both rod seats are substantially closed around the longitudinal axis).  
Regarding claim 1 (second interpretation), Rathbun teaches a rod system (see Fig. 2, noting that this embodiment has substantially all the features of the first embodiment shown in Fig. 1, see Para. [0050]), in particular, for the spine, comprising: 
a first rod (12, see Fig. 6); 
a second rod (12); and 
a connector (10) for connecting the first rod (12) and the second rod (12) to one another, the connector comprising: 
a main body (consisting of 14 and 60) defining a first rod seat (26) that extends along a first longitudinal axis and that is configured to hold a portion of the first rod in a fixed manner, and a second rod (26) seat that extends along a second longitudinal axis and that is configured to accommodate a portion of the second rod (see Para. [0028]); and 
a fixation member (18) and a different closure member (18) that are interchangeably mountable to the main body (consisting of 14 and 60); 
wherein when the fixation member is mounted to the main body (see Fig. 6), the fixation member (see labelled diagram of Fig. 2 below) is engageable with the portion of the second rod to hold the second rod in a fixed manner relative to the main body (note that both the fixation member and closure member both engage both rods, because as they tighten and loosen they will apply pressure to the rods); and 
wherein when the closure member (58) is mounted to the main body (see Fig. 2), the closure member is configured to hold the second rod to the main body in a slidable manner (note that when the closure member is not fully tightened down by fixation member 18, the rod is slidable).  
Regarding claim 6, Rathbun teaches the rod system of claim 1, wherein the connector further comprises at least one sliding member (16) positioned in the second rod seat to facilitate sliding of the second rod (note that when piece 16 is not tightened all the way it may allow for sliding of the rod).  
Regarding claim 9, Rathbun teaches the rod system of claim 1, wherein the fixation member is a first fixation member, and wherein the rod system further comprises a second fixation member (see labelled diagram of Fig. 2 below), and wherein the first and second fixation members are respectively mountable to the main body to hold both the first rod and the second rod in a fixed manner relative to the main body (note that when screwed into place the first and second fixation members will hold the rods in place.  

    PNG
    media_image2.png
    530
    765
    media_image2.png
    Greyscale

Regarding claim 10, Rathbun teaches the rod system of claim 9, wherein the first and second fixation members (18) are substantially similar and interchangeably mountable to the main body for fixing the first and second rods to the main body (note that since they are identical, the fixation members may be interchanged).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kim et al. (US 20060058789 A1), Ensign et al. (US 20060206114 A1), and Francis et al. (US 20070123860 A1).
Kim et al. teaches a rod to rod connector with a lower piece for attaching directly to the rod and a central set screw.
Ensign et al. teaches a rod to rod connector with a central set screw and a pin for engaging the rods.
Francis et al. teaches a rod to rod connector with two circular sliders connected to the rods and a central set screw.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773